Hart, J. (on rehearing). Lilly testified that he was president of the corporation at 'the time he made the agreement with Hall in regard to the issuance of the tax receipt and the payment of the taxes by the corporation. Lilly at that time had charge of the local affairs of the corporation and we adhere to our original opinion that the contract which he made with Hall in regard to the payment of the taxes was a valid one and bound the corporation. But ;t is insisted by counsel for appellant that the equities of the corporation are superior to those of Hall and for that reason Hall should not be entitled to recover in this case. They based their contention on the fact that Peifer, who succeeded Lilly as president of the corporation went to the sheriff’s office on thé day before the day of sale of lands for delinquent taxes and inquired if Lilly had paid the taxes on the land and that he was told by a deputy sheriff that all the taxes had been paid and that he so reported to the corporation. It will be noted that this inquiry was not made of Hall with whom Lilly made the original agreement. The deputy sheriff to whom the inquiry was made knew nothing about the agreement Hall had made with Lilly and was not the agent of Hall with reference thereto. He was only clothed with the power to collect taxes and to give tax payers any information contained upon the tax records. He was in no sense the agent of Hall in regard to the agreement made by him. with Lilly as to the payment of taxes by the corporation and under these circumstances, we do not think the equities of the corporation are superior to those of Hall. Therefore we adhere to our original opinion and the motion for rehearing will be denied.